Citation Nr: 0820825	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether the appellant is eligible to receive VA benefits 
based on service from November 1967 to July 1970.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The appellant enlisted in the United States Marine Corps on 
November 6, 1967 and served to July 2, 1970 when he was 
issued an undesirable discharge on the basis of unfitness.  
The veteran's active duty included service as a rifleman in 
the Republic of Vietnam for 10 months and 4 days with 
participation in multiple combat operations.  He was awarded 
the Purple Heart Medal based on being wounded in the left arm 
in March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 Administrative Decision by 
the RO that the appellant's discharge status was a statutory 
bar to his receiving VA benefits based on that period of 
service from November 6, 1967 to July 2, 1970.  

The appellant testified before the undersigned Veterans Law 
Judge at a hearing held in May 2008.  The appellant also had 
a hearing a RO hearing in November 1999.  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.  


REMAND

The Board finds that further development is warranted to 
determine whether the appellant is eligible for VA benefits 
based on his active service from November 1967 to July 1970.  

The appellant was given an undesirable discharge due to 
unfitness in July 1970.  An October 1970 Administrative 
decision found that the appellant was discharged from service 
by reason of his own willful and persistent misconduct and 
that the discharge was under "dishonorable conditions."  He 
was informed that he was not entitled to VA benefits.  

On September 16, 1977, the Military Discharge Review Board 
upgraded the appellant's discharge to "under honorable 
conditions" and issued a new DD 214 to reflect that change.  

A Navy Discharge Review Board decision in May 1978 stated 
that, under PL 95-126, another review of his discharge had 
been done.  As the result of this review, that Board made a 
preliminary determination that the appellant would not 
qualify for an upgrade under the new, uniform standards for 
discharge review.  The character of the discharge, General or 
Honorable, that the appellant received from the previous 
review under the Special Discharge Review Program had not 
changed.  It went on to state that, under the law, the 
appellant might not be eligible for VA benefits.  

A June 1978 note from the Director of the Compensation and 
Pension Service stated that the language of the second review 
was ambiguous and therefore his flash should remain with that 
document in the claims file. 

A July 1978 VA letter stated that entitlement to education 
benefits was contingent upon review of his special upgraded 
discharge by the Military Discharge Review Board.  VA stated 
that they would initiate the Discharge Review Board action 
and it was not necessary for the appellant to contact them.  

In a September 1978 letter, VA stated that the appellant was 
entitled to benefits administered by VA.  

An October 1978 RO Administrative Decision stated that the 
appellant was given an other than honorable discharge because 
he demonstrated by his actions and performance of duty that 
he was unfit for military service.  The RO noted that the 
appellant received a special upgraded discharge under PL 95-
126, was given a favorable second review by the Military 
Discharge Review Board on September 16, 1977, under the 
provisions of PL 95-126, and was found to be free of the 
conditions specified in VAR 1012(C) as bars to benefits.  

The RO then stated that, since the Military Discharge Review 
Board had granted the appellant an honorable discharge, he 
was entitled to VA benefits.  

In a January 1998 RO rating decision, the appellant was 
granted service connection and assigned an initial 10 percent 
rating for post-traumatic stress disorder (PTSD).  The Board 
notes that the appellant previously received VA education 
benefits.  

In an April 1999 memorandum, the RO stated that, contrary to 
the October 1978 Administrative Decision, the appellant had 
not had a favorable discharge review, and the eligibility of 
benefits rested on the original other then honorable 
discharge.  In May 1999, the appellant was notified of the 
decision that his benefits were to be stopped.  

In a February 2000 VA Administrative Decision, VA decided 
that the original administrative decision of November 1970 
was affirmed and that his discharge was to considered to have 
been under "dishonorable conditions."  It was noted that 
the May 1978 Military Discharge Review Board decision had not 
originally been taken into account.  

After careful of the appellant's claims file, the Board finds 
that further development is warranted prior to appellate 
handling of this matter...  

The Board notes that the May 1978 discharge review letter is 
ambiguous in that it stated that, under the new uniform 
standards for discharge review he would not have been 
upgraded, but that the previous character of discharge under 
the original DOD-Special Discharge Review Program review had 
not changed.  

Thus, there is appears to be some confusion as to the 
appellant's actual discharge status as well as to the scope 
of review that should be undertaken to determine his 
eligibility to receive VA benefits.  The requested 
development should include clearly informing the appellant as 
to the legal basis for the RO's administrative decision as to 
his eligibility for VA benefits and discussing the facts on 
which the RO relied in reaching in decision in October 1970 
that he had been discharged under dishonorable conditions.  

The Board also notes that the appellant's DD Form 214 lists 
the appellant's medals and awards received during service.  
However, it is not clear whether the record reflects that he 
received the Purple Heart.  Therefore, the RO should 
undertake appropriate action to clarify this point.  

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate steps 
to contact the appellant by letter in 
order to clearly inform him as to the 
basis for its decisions as to his 
eligibility to receive VA benefits based 
on service from November 6, 1967 to July 
2, 1970.  This should include undertaking 
any development to clarify the 
appellant's current discharge status in 
light of the decisions of September 1977 
by the Military Discharge Review Board 
and the May 1978 by the Naval Discharge 
Review Board.  He should also be provided 
with a complete statement of the facts 
considered and the statutory or 
regulatory standards applied in reaching 
its determination so that he can respond 
in a meaningful fashion.  

The RO should also take all indicated 
action to determine whether the record 
should reflect the appellant's receipt of 
the Purple Heart Medal or any other 
decoration based on and consistent with 
his combat service in the Republic of 
Vietnam..  The nature and circumstances 
of the veteran's active service to 
include his combat service in the 
Republic of Vietnam should be addressed 
in reaching any determination that his 
release from service was based on willful 
and persistent misconduct.  

2.  Then after completing all other 
indicated development, the RO should 
undertake to review the claim in light of 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the appellant 
and his representative an appropriate 
Supplemental Statement of the Case 
(SSOC), and afford them a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

